DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 12 recites the limitation "the revolute joint" in claim 12, line 2.  There is insufficient antecedent basis for this limitation in the claim.  The revolute joint previously claimed in claim 9, is the axis of rotation of the free-floating aerodynamic control surface/aileron or flaperon, not the axis of rotation of the servo tab.  For compact prosecution, the Examiner is interpreting “the revolute joint” in claim 12, line 2, as -- a second revolute joint --.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7, 9-11, 15, 17, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampazzi et al. (Pub No. US 2021/0070427 A1) in view of Herber et al. (Pub No. US 2016/0355260 A1).  
Regarding claim 1
	Lampazzi teaches a passive gust load alleviation device for an aerodynamic panel, (See figure 1, ref # 110) comprising: a revolute joint having an axis of rotation; (See paragraph 0026) a free-floating aerodynamic control surface (See figure 1, ref # 118) operatively connected along a trailing edge of the aerodynamic panel (See figure 1, ref # 110) via the revolute joint; (See paragraph 0026 & figure 1) and a counterweight (See figure 1, ref # outer edge of 118) operatively connected to the free-floating aerodynamic control surface, (See figure 1, ref # 118) wherein the counterweight (See figure 1, ref # outer edge of 118) has a center of gravity located forward of the axis of rotation relative to a direction of ambient airflow across the aerodynamic panel, (See figure 1, ref # 110) and is configured to passively deflect the free-floating aerodynamic control surface (See figure 1, ref # 118) about the axis of rotation in response to an incident wind gust to thereby alleviate a gust load on the aerodynamic panel.  (See paragraph 0026 & figure 1, ref # 110; result/function of the structure)  
	While Lampazzi does not mention a revolute joint having an axis of rotation, Lampazzi does describe the control surfaces moving up and down relative to the aerodynamic panels that they are connected to.  (See paragraph 0026)  Therefore Lampazzi is teaching a revolute joint having an axis of rotation.  
	Further, Herber teaches a revolute joint (See figure 2, ref # axis of 70) having an axis of rotation; (See paragraphs 0048, 0057, 0137 & figure 2) a free-floating aerodynamic control surface (See figure 2, ref # 70) operatively connected along a trailing edge of the aerodynamic panel (See figure 1, ref # 16, 19, & 24-26) via the revolute joint.  (See paragraphs 0082-0094, 0137 & figures 1 & 2, ref # axis of 70)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a revolute joint having an axis of rotation; a free-floating aerodynamic control surface operatively connected along a trailing edge of the aerodynamic panel via the revolute joint as taught by Herber in the aircraft of Lampazzi, so as to permit the free-floating aerodynamic control surface to move and control the aircraft.  

Regarding claim 2
	Lampazzi teaches wherein the aerodynamic panel (See figure 1, ref # 110) is a horizontal stabilizer (See figure 1, ref # 110) of an aircraft tail (See figure 1, ref # 110 & 112) and the free-floating aerodynamic control surface (See figure 1, ref # 118) is an elevator.  (See paragraph 0026 & figure 1, ref # 118)  
	Lampazzi is silent about wherein the aerodynamic panel is a wing section of an aircraft wing, and the free-floating aerodynamic control surface is a free-floating trailing-edge aerodynamic surface of the wing section.  
	However, Herber teaches wherein the aerodynamic panel (See figure 1, ref # 16, 19, & 24-26) is a wing section (See figure 1, ref # 16 & 19) of an aircraft wing, and the free-floating aerodynamic control surface (See figure 2, ref # 70) is a free-floating trailing-edge aerodynamic surface (See figures 1 & 2, ref # 21/70) of the wing section.  (See figure 1, ref # 16 & 19)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an aerodynamic panel is a wing section of an aircraft wing, and the free-floating aerodynamic control surface is a free-floating trailing-edge aerodynamic surface of the wing section as taught by Herber in the aircraft of Lampazzi, since control surfaces that are elevators have the same structure and controlled the same way as control surfaces that are rudders or ailerons.  

Regarding claim 7
	Lampazzi teaches wherein the aerodynamic panel (See figure 1, ref # 110) is a component of an aircraft empennage assembly, (See figure 1, ref # 110 & 112) and wherein the aerodynamic control surface (See figure 1, ref # 118) is an elevator (See figure 1, ref # 118) or a rudder (See figure 1, ref # 120) of the aircraft empennage assembly.  (See paragraph 0026 & figure 1, ref # 110 & 112)  

Regarding claim 9
	Lampazzi teaches a vehicle (See figure 1, ref # 100) comprising: a vehicle body; (See figure 1, ref # 102) an aerodynamic panel (See figure 1, ref # 110) connected to the vehicle body (See figure 1, ref # 102) and extending into an ambient airflow; (See figure 1) a revolute joint connected to the aerodynamic panel (See figure 1, ref # 110) and having an axis of rotation; (See paragraph 0026) a free-floating aerodynamic control surface (See figure 1, ref # 118) operatively connected to the aerodynamic panel (See figure 1, ref # 110) via the revolute joint; (See paragraph 0026 & figure 1) and a counterweight (See figure 1, ref # outer edge of 118) operatively connected to the free-floating aerodynamic control surface, (See figure 1, ref # 118) wherein the counterweight (See figure 1, ref # outer edge of 118) has a center of gravity located forward of the axis of rotation, (See paragraph 0026 & figure 1) and is configured to passively deflect the free-floating aerodynamic control surface (See figure 1, ref # 118) about the axis of rotation in response to a wind gust to alleviate a gust load on the aerodynamic panel.  (See paragraph 0026 & figure 1, ref # 110; result/function of the structure)  
	While Lampazzi does not mention a revolute joint connected to the aerodynamic panel and having an axis of rotation, Lampazzi does describe the control surfaces moving up and down relative to the aerodynamic panels that they are connected to.  (See paragraph 0026)  Therefore Lampazzi is teaching a revolute joint connected to the aerodynamic panel and having an axis of rotation.  
	Further, Herber teaches a vehicle (See figure 1, ref # 01) comprising: a vehicle body; (See figure 1) an aerodynamic panel (See figure 1, ref # 16, 19, & 24-26) connected to the vehicle body (See figure 1) and extending into an ambient airflow; a revolute joint (See figure 2, ref # axis of 70) connected to the aerodynamic panel (See figure 1, ref # 16, 19, & 24-26) and having an axis of rotation; (See paragraphs 0048, 0057, 0137 & figure 2) a free-floating aerodynamic control surface (See figure 2, ref # 70) operatively connected to the aerodynamic panel (See figure 1, ref # 16, 19, & 24-26) via the revolute joint.  (See paragraphs 0082-0094, 0137 & figures 1 & 2, ref # axis of 70)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a revolute joint connected to the aerodynamic panel and having an axis of rotation; a free-floating aerodynamic control surface operatively connected to the aerodynamic panel via the revolute joint as taught by Herber in the aircraft of Lampazzi, so as to permit the free-floating aerodynamic control surface to move and control the aircraft.  

Regarding claim 10
	Lampazzi teaches wherein the vehicle (See figure 1, ref # 100) is a winged aircraft (See figure 1, ref # 100) and the vehicle body (See figure 1, ref # 102) is a fuselage (See figure 1, ref # 102) of the winged aircraft.  (See paragraph 0026 & figure 1, ref # 100)  

Regarding claim 11
	Lampazzi teaches wherein the aerodynamic panel (See figure 1, ref # 110) is a horizontal stabilizer (See figure 1, ref # 110) of an aircraft tail (See figure 1, ref # 110 & 112) and the free-floating aerodynamic control surface (See figure 1, ref # 118) is an elevator.  (See paragraph 0026 & figure 1, ref # 118)  
	Lampazzi is silent about wherein the aerodynamic panel is an aircraft wing section, and the free-floating aerodynamic control surface is a free-floating aileron or flaperon connected to the aircraft wing section.  
	However, Herber teaches wherein the aerodynamic panel (See figure 1, ref # 16, 19, & 24-26) is an aircraft wing section, (See figure 1, ref # 16 & 19) and the free-floating aerodynamic control surface (See figure 2, ref # 70) is a free-floating aileron (See figures 1 & 2, ref # 21/70) or flaperon connected to the aircraft wing section.  (See figure 1, ref # 16 & 19)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an aerodynamic panel is an aircraft wing section, and the free-floating aerodynamic control surface is a free-floating aileron or flaperon connected to the aircraft wing section as taught by Herber in the aircraft of Lampazzi, since control surfaces that are elevators have the same structure and controlled the same way as control surfaces that are rudders or ailerons.  

Regarding claim 15
	Lampazzi teaches wherein the aerodynamic panel (See figure 1, ref # 110) is a component of an empennage assembly (See figure 1, ref # 110 & 112) of the winged aircraft, (See figure 1, ref # 100) and wherein the free-floating aerodynamic control surface (See figure 1, ref # 118) is an elevator (See figure 1, ref # 118) or a rudder (See figure 1, ref # 120) of the empennage assembly.  (See paragraph 0026 & figure 1, ref # 110 & 112)  

Regarding claims 17 & 18
	The operation of the apparatus of claims 1 & 2 meets the limitation of the method of claims 17 & 18.   

Claim(s) 3-5, 12, 13, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampazzi et al. (Pub No. US 2021/0070427 A1) in view of Herber et al. (Pub No. US 2016/0355260 A1) as applied to claims 1, 11, & 18 above, and further in view of Leon (Pub No. US 2021/0276696 A1).  
Regarding claim 3
	A modified Lampazzi does not teach further comprising: a servo tab operatively connected to the free-floating aerodynamic control surface and configured to impart an aerodynamic moment thereto for control of a vehicle equipped with the aerodynamic panel.  
	However, Leon teaches further comprising: a servo tab (See figures 6A & 6B, ref # 21 & 22) operatively connected to the free-floating aerodynamic control surface (See figures 5-7, ref # 6) and configured to impart an aerodynamic moment thereto for control of a vehicle (See figures 5 & 7) equipped with the aerodynamic panel.  (See paragraphs 0059-0063 & figures 5-7, ref # 8)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a servo tab operatively connected to the free-floating aerodynamic control surface and configured to impart an aerodynamic moment thereto for control of a vehicle equipped with the aerodynamic panel as taught by Leon in the modified aircraft of Lampazzi, so as to function as an anti-flutter counterbalance.  (See paragraph 0009)  

Regarding claim 4
	A modified Lampazzi does not teach further comprising: an actuator connected to the servo tab, and having a dynamic output state that is responsive to an electronic control signal from a processor for modal or vibration suppression.  
	However, Leon teaches further comprising: an actuator (See figures 5-7, ref # 32) connected to the servo tab, (See figures 5-7, ref # 21 & 22) and having a dynamic output state that is responsive to an electronic control signal from a processor for modal or vibration suppression.  (See paragraphs 0059-0064 & figures 5-7)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an actuator connected to the servo tab, and having a dynamic output state that is responsive to an electronic control signal from a processor for modal or vibration suppression as taught by Leon in the modified aircraft of Lampazzi, so as to function as an anti-flutter counterbalance.  (See paragraph 0009)  

Regarding claim 5
	A modified Lampazzi does not teach further comprising: one or more mechanical linkages connected to the actuator and to the servo tab, and configured to transmit torque from the actuator to the servo tab to thereby cause the servo tab to impart the aerodynamic moment to the free-floating aerodynamic control surface.  
	However, Leon teaches further comprising: one or more mechanical linkages (See figures 5-7, ref # 33) connected to the actuator (See figures 5-7, ref # 32) and to the servo tab, (See figures 5-7, ref # 21 & 22) and configured to transmit torque from the actuator (See figures 5-7, ref # 32) to the servo tab (See figures 5-7, ref # 21 & 22) to thereby cause the servo tab (See figures 5-7, ref # 21 & 22) to impart the aerodynamic moment to the free-floating aerodynamic control surface.  (See paragraphs 0059-0064 & figures 5-7, ref # 6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have one or more mechanical linkages connected to the actuator and to the servo tab, and configured to transmit torque from the actuator to the servo tab to thereby cause the servo tab to impart the aerodynamic moment to the free-floating aerodynamic control surface as taught by Leon in the modified aircraft of Lampazzi, so as to function as an anti-flutter counterbalance.  (See paragraph 0009)  

Regarding claim 12
	A modified Lampazzi does not teach further comprising: a servo tab connected via the revolute joint to a trailing edge of the free-floating aileron or flaperon; an actuator connected to the servo tab; and a processor configured to transmit an electronic control signal to the actuator to cause the servo tab to deploy into the ambient airflow and selectively impart an aerodynamic moment to the free-floating aileron.  
	However, Leon teaches further comprising: a servo tab (See figures 5-7, ref # 21 & 22) connected via the revolute joint (See figures 5-7, ref # shown near 21 & 22) to a trailing edge of the free-floating aileron (See figures 5-7, ref # 6) or flaperon; an actuator (See figures 5-7, ref # 32) connected to the servo tab; (See figures 5-7, ref # 21 & 22) and a processor configured to transmit an electronic control signal to the actuator (See figures 5-7, ref # 32) to cause the servo tab (See figures 5-7, ref # 21 & 22) to deploy into the ambient airflow and selectively impart an aerodynamic moment to the free-floating aileron.  (See paragraphs 0059-0064 & figures 5-7, ref # 6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a servo tab connected via the revolute joint to a trailing edge of the free-floating aileron or flaperon; an actuator connected to the servo tab; and a processor configured to transmit an electronic control signal to the actuator to cause the servo tab to deploy into the ambient airflow and selectively impart an aerodynamic moment to the free-floating aileron as taught by Leon in the modified aircraft of Lampazzi, so as to function as an anti-flutter counterbalance.  (See paragraph 0009)  

Regarding claim 13
	A modified Lampazzi does not teach further comprising: one or more mechanical linkages connected to the actuator and to the servo tab, and configured to transmit torque from the actuator to the servo tab to thereby cause the servo tab to impart the aerodynamic moment to the free-floating aileron or flaperon.  
	However, Leon teaches further comprising: one or more mechanical linkages (See figures 5-7, ref # 33) connected to the actuator (See figures 5-7, ref # 32) and to the servo tab, (See figures 5-7, ref # 21 & 22) and configured to transmit torque from the actuator (See figures 5-7, ref # 32) to the servo tab (See figures 5-7, ref # 21 & 22) to thereby cause the servo tab (See figures 5-7, ref # 21 & 22)to impart the aerodynamic moment to the free-floating aileron (See paragraphs 0059-0064 & figures 5-7, ref # 6) or flaperon.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have one or more mechanical linkages connected to the actuator and to the servo tab, and configured to transmit torque from the actuator to the servo tab to thereby cause the servo tab to impart the aerodynamic moment to the free-floating aileron or flaperon as taught by Leon in the modified aircraft of Lampazzi, so as to function as an anti-flutter counterbalance.  (See paragraph 0009)  

Regarding claim 19
	The operation of the apparatus of claims 3, 4, & 5 meets the limitation of the method of claim 19.  

Claim(s) 6 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampazzi et al. (Pub No. US 2021/0070427 A1) in view of Herber et al. (Pub No. US 2016/0355260 A1) & Leon (Pub No. US 2021/0276696 A1) as applied to claims 5 & 13 above, and further in view of Libby (Pub No. US 2006/0169848 A1).  
Regarding claim 6
	A modified Lampazzi does not teach wherein the aerodynamic panel defines a cavity therein, the device further comprising: an actuator housing positioned within the cavity and containing the actuator therein.  
	However, Libby teaches wherein the aerodynamic panel (See figures 1, 2, & 8, ref # 16) defines a cavity (See figure 8) therein, the device further comprising: an actuator (See figure 8) housing positioned within the cavity (See figure 8) and containing the actuator therein.  (See figure 8)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an aerodynamic panel defines a cavity therein, the device further comprising: an actuator housing positioned within the cavity and containing the actuator therein as taught by Libby in the modified aircraft of Lampazzi, so as to house the actuators.  

Regarding claim 14
	A modified Lampazzi does not teach wherein the aircraft wing section defines a cavity, the vehicle further comprising: an actuator housing positioned within the cavity, wherein the cavity contains the actuator therein.  
	However, Libby teaches wherein the aircraft wing section (See figures 1, 2, & 8, ref # 16) defines a cavity, (See figure 8) the vehicle (See figures 1 & 2, ref # 10) further comprising: an actuator (See figure 8) housing positioned within the cavity, (See figure 8) wherein the cavity (See figure 8) contains the actuator (See figure 8) therein.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an aircraft wing section defines a cavity, the vehicle further comprising: an actuator housing positioned within the cavity, wherein the cavity contains the actuator therein as taught by Libby in the modified aircraft of Lampazzi, so as to house the actuators.  

Claim(s) 8, 16, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampazzi et al. (Pub No. US 2021/0070427 A1) in view of Herber et al. (Pub No. US 2016/0355260 A1) as applied to claims 1, 9, & 18 above, and further in view of Saiz (US Patent No. 6,360,997 B1).  
Regarding claim 8
	A modified Lampazzi does not teach further comprising: a rotary spring coupled to the revolute joint and providing a frequency response tuned to a predetermined oscillating frequency of the aerodynamic panel.  
	However, Saiz teaches further comprising: a rotary spring (See figures 1-4, ref # 9 & 13) coupled to the revolute joint (See figures 1-4, ref # 4 & 5) and providing a frequency response tuned to a predetermined oscillating frequency of the aerodynamic panel.  (See column 2, lines 12-38 & figures 1-4, ref # 2 & 6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a rotary spring coupled to the revolute joint and providing a frequency response tuned to a predetermined oscillating frequency of the aerodynamic panel as taught by Saiz in the modified aircraft of Lampazzi, so as to assist or complement the actions of the portions of the wing-flap.  (See column 1, lines 30-34 & column 2, lines 12-38)  

Regarding claim 16
	A modified Lampazzi does not teach further comprising: a rotary spring coupled to the revolute joint and configured to provide frequency response tuned to a predetermined oscillating frequency of the aerodynamic panel.  
	However, Saiz teaches further comprising: a rotary spring (See figures 1-4, ref # 9 & 13) coupled to the revolute joint (See figures 1-4, ref # 4 & 5) and configured to provide frequency response tuned to a predetermined oscillating frequency of the aerodynamic panel.  (See column 2, lines 12-38 & figures 1-4, ref # 2 & 6)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have a rotary spring coupled to the revolute joint and configured to provide frequency response tuned to a predetermined oscillating frequency of the aerodynamic panel as taught by Saiz in the modified aircraft of Lampazzi, so as to assist or complement the actions of the portions of the wing-flap.  (See column 1, lines 30-34 & column 2, lines 12-38)  

Regarding claim 20
	The operation of the apparatus of claim 8 meets the limitation of the method of claim 20.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references Cherepinsky et al. (Pub No. US 2018/0334244 A1) & Baran et al. (Pub No. US 2018/0043994 A1) each disclose a method and vehicle, a vehicle body, an aerodynamic panel connected to the vehicle body, a passive gust load alleviation device, a revolute joint having an axis of rotation; a free-floating aerodynamic control surface operatively connected along a trailing edge of the aerodynamic panel via the revolute joint; and a counterweight operatively connected to the free-floating aerodynamic control surface, wherein the counterweight has a center of gravity located forward of the axis of rotation relative to a direction of ambient airflow across the aerodynamic panel, and is configured to passively deflect the free-floating aerodynamic control surface about the axis of rotation in response to an incident wind gust to thereby alleviate a gust load on the aerodynamic panel.  The reference Lempa, Jr. (US Patent No. 4,175,721) discloses a method and aircraft/vehicle, a servo tab operatively connected to the free-floating aerodynamic control surface and configured to impart an aerodynamic moment thereto for control of a vehicle equipped with the aerodynamic panel; and an actuator connected to the servo tab, and having a dynamic output state that is responsive to an electronic control signal from a processor for modal or vibration suppression.  The reference Heeringa et al. (Pub No. US 2021/0380219 A1) discloses a method and aircraft/vehicle, a revolute joint having an axis of rotation; a free-floating aerodynamic control surface operatively connected along a trailing edge of the aerodynamic panel via the revolute joint; and a rotary spring coupled to the revolute joint and providing a frequency response tuned to a predetermined oscillating frequency of the aerodynamic panel.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647